Title: To John Adams from Richard Rush, 11 May 1815
From: Rush, Richard
To: Adams, John


				
					
					Philadelphia May the 11. 1815.
				
				The enclosed papers have just been sent on to R. Rush by this days southern mail, and he loses not a moment in forwarding them to Mr Adams, with renewed apologies, with renewed thanks, with cordial respects and compliments, with a hope that they will find him in his usual health.His mother also, under whose roof he now has the happiness to be a guest for a few days, desires that he will make her affectionate and kindest remembrance to Mrs Adams.
				
				
			